People v Saldana (2014 NY Slip Op 05563)
People v Saldana
2014 NY Slip Op 05563
Decided on July 30, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 30, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
REINALDO E. RIVERA
JOHN M. LEVENTHAL
SANDRA L. SGROI, JJ.


2012-04331
 (Ind. No. 2710/11)

[*1]The People of the State of New York, respondent, 
vFrancisco Saldana, appellant.
Lynn W. L. Fahey, New York, N.Y. (Barry Stendig of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Morgan J. Dennehy of counsel; Robert Ho on the memorandum), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (D'Emic, J.), imposed March 28, 2012, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265; People v Lopez, 6 NY3d 248, 257; People v Donohue, 118 AD3d 908; People v Jones, 117 AD3d 878) and, thus, does not preclude review of his excessive sentence claim.  However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., RIVERA, LEVENTHAL and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court